Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record do not disclose a “polar code encoding method comprising: obtaining, by a hardware processor of a sending device, a to-be-encoded sequence which comprises frozen bits, parity check frozen bits, and information bits, wherein a mother code length of the to-be-encoded sequence is N, and N is a positive integer; determining, by the hardware processor of the sending device, a quantity K of the information bits, based on a code rate R and K = M * R, and N = 2['0g2(M)1 'is a round-up function, and determining, a quantity Pf of the parity check frozen bits based on a function related to M and K or obtaining a preset quantity Pf, obtaining, by the hardware processor of the sending device, locations of the information bits, locations of the parity check frozen bits in the to-be-encoded sequence, dividing the to-be-encoded sequence in to q segments, wherein N = 2n, n and q positive integers, and q = n or q < n;  for each segment, determining, a quantity and locations of parity check frozen bits, and a quantity and locations of information bits; allocating the frozen bits and the information bits of the to-be-encoded sequence into the determined locations of the parity check frozen bits and the information bits in each segment, determining, a value of at least one of the parity check frozen bits based on at least one of the frozen bits and the information bits, or determining that a value of at least one of the parity check frozen bits is preset, performing, by the hardware processor of  sending device, polar code encoding on the to-be-encoded sequence based on the determined value of the at least one parity check frozen bit and the relocations of the frozen bits and the information bits in each segment; and sending, by the hardware processor of the sending device, an encoded sequence” as recited in claim 1 and in similar claims 7 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thien Nguyen/           Primary Examiner, Art Unit 2111